 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    RAMIRO AND ANA MENDOZA,
                                                     NO: 4:18-CV-5113-TOR
 8                              Plaintiffs,
                                                     ORDER ON VOLUNTARY
 9          v.                                       DISMISSAL WITHOUT PREJUDICE

10    ALLSTATE INDEMNITY COMPANY,

11                              Defendants.

12

13         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss Without

14   Prejudice (ECF No. 35). The stipulation is filed pursuant to Federal Rule of Civil

15   Procedure 41(a)(1)(A)(ii) and provides for dismissal without prejudice and without

16   attorneys’ fees or costs to any party. The Court has reviewed the record and files

17   herein, and is fully informed.

18         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

19   a court order by filing a stipulation signed by all parties who have appeared.

20   //



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action,

 3   including all claims and causes of action asserted therein by Plaintiff against

 4   Defendant Allstate Indemnity Company, is DISMISSED without prejudice and

 5   without attorneys’ fees or costs to any party.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED February 12, 2020.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITHOUT PREJUDICE ~ 2
